Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,392,660 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Information Disclosure Statement 
The Information Disclosure Statement filed on May 27th, 2021 and July 29th, 2021 have been considered and accepted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-55 are rejected under 35 U.S.C. 101.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Publication No. 2015/0382424. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the ‘660 patent are obvious variant to the claims disclosed in US Publication ‘424. See the mapping below: 
Current application 16/033,917 (US Patent No. 9,392,660)
US Publication No. 2015/0382424
Comments: 
1. A method for calibrating an illumination device comprising at least a first emission light emitting diode (LED) and a photodetector, the method comprising: subjecting the illumination device to a first ambient temperature; successively applying a plurality of different drive currents to the first emission LED to produce illumination at different levels of brightness; obtaining wavelength and intensity measurement values for the 
1. A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs), wherein the method comprises: applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination; periodically turning the plurality of emission LEDs off for short durations of time; measuring a forward voltage presently 
20. An illumination device, comprising: a plurality of 
chromaticity and luminous flux” disclosed in ‘424 publication .

3. The method as recited in claim 1, wherein the intensity measurements comprise luminance measurements.
20. An illumination device, comprising: a plurality of emission light emitting diodes (LEDs); a storage medium configured for storing a table of calibration values correlating forward voltage and drive current to chromaticity and luminous flux at a plurality of temperatures for each of the plurality of emission LEDs
One of ordinary skill in the art at the time the invention was made would have been aware that measurements such as radiance, luminescence are directly related to luminous flux.   
4. The method as recited in claim 1, further comprising subjecting the illumination 
20. An illumination device, comprising: a plurality of emission light emitting diodes at a plurality of temperatures for each of the plurality of emission LEDs


1. A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs), wherein the method comprises: applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination; periodically turning the plurality of emission LEDs off for short durations of time; measuring a forward voltage presently determining chromaticity values that are expected for each emission LED using the forward voltage measured across each emission LED, the respective drive current supplied to each emission LED, a table of stored calibration values correlating forward voltage and drive current to chromaticity at a plurality of different temperatures, and one or more interpolation techniques.
20. An illumination device, comprising: a plurality of chromaticity and luminous flux at a plurality of temperatures for each of the plurality of emission LEDs
chromaticity and luminous flux” disclosed in ‘424 publication .

1. A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs) … applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs

7. The method as recited in claim 1, further comprising: measuring a photocurrent induced on the photodetector by the illumination produced by the first emission LED at 

Wherein photodetectors are used to sense output produced by the respective LEDs. 
8. The method as recited in claim 7, further comprising: calculating a photodetector responsivity value for each of the different drive currents, wherein each photodetector responsivity value is calculated as a ratio of the photocurrent over the 


12. An illumination device, comprising: a plurality of emission light emitting diodes (LEDs) configured to produce illumination for the illumination device; an LED driver and receiver circuit coupled to the plurality of emission LEDs and configured for successively applying a plurality of different drive currents to each of the emission LEDs, one emission LED at a time, 
1. A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs), wherein the method comprises: applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination; periodically turning the plurality of emission LEDs off for short 
20. An illumination device, comprising: a plurality of emission light emitting diodes (LEDs); a storage medium configured for storing a table of calibration values correlating forward voltage and drive current to chromaticity and luminous flux at a plurality of temperatures for each of the plurality of emission LEDs


1. A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs), wherein the method comprises: applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination; periodically turning the plurality of 
20. An illumination device, comprising: a plurality of emission light emitting diodes (LEDs); a storage medium configured for storing a table of calibration values correlating forward voltage and drive current to chromaticity and luminous flux at a plurality of temperatures for each of the plurality of emission LEDs


38. The illumination device as recited in claim 20, further comprising a phase locked loop (PLL) coupled to an AC mains and configured for producing a timing signal in synchronization with a frequency of the AC mains, wherein the timing signal is supplied to the LED driver and receiver circuit for 

15. The illumination device as recited in claim 12, wherein for each emission LED, the LED driver and receiver circuit is further configured for: applying a non-operative drive current to the emission LED before or after each of the different drive currents is applied to the emission LED; and measuring a plurality of forward voltages that develop across the emission LED in response to the applied non-operative drive currents.
1. A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs), wherein the method comprises: applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination; periodically turning the plurality of emission LEDs off for short durations of time; measuring a forward voltage presently developed across each emission LED by applying a non-operative drive current to each emission LED, one LED at a time, during the short 
20. An illumination device, comprising: a plurality of emission light emitting diodes (LEDs); a storage medium configured for storing a table of calibration values correlating forward voltage 


1. A method for controlling an illumination device comprising … a table of stored calibration values correlating forward voltage and drive current to chromaticity at a plurality of different temperatures, and one or more interpolation techniques.
20. An illumination device, comprising: a plurality of emission light emitting diodes (LEDs); a storage medium configured for storing a table of calibration values correlating forward voltage and drive current to chromaticity and luminous flux at a plurality of 

17. The illumination device as recited in claim 12, wherein the interface is a wireless interface configured to communicate using radio frequency (RF), infrared (IR) light or visible light.
Claim 1 and paragraph [0236], wherein using wireless signal to communicate information is well known in the art. 

18. The illumination device as recited in claim 17, wherein the wireless interface is configured to operate according to at least one of ZigBee, WiFi, or Bluetooth communication protocols.
Claim 1 and paragraph [0236], wherein using wireless signal to communicate information is well known in the art. Furthemore using Wifi or Bluetooth technology is also well known in the art. 

19. The illumination device as recited in claim 12, further comprising a photodetector configured for detecting the illumination produced by each of the plurality of emission LEDs.
Claim 1 and paragraph [0177], wherein the photocurrent values in photodetectors are calculated.



Claim 1 and paragraph [0175], wherein the photocurrent values in photodetectors are measured and recorded. 

21. The illumination device as recited in claim 20, further comprising control circuitry coupled to the LED driver and receiver circuitry, 







Allowable Subject Matter
Claims 1-55 contain allowable subject matter.
The following is an examiner’s statement of reasons for indicating allowable subject matter. Please note that allowability of claims 1-55 is contingent upon resolution of the outstanding rejection recited above. 

With respect to claim 1, the prior art of record does not anticipate nor render obvious a method for calibrating an illumination device comprising the steps of: subjecting the illumination device to a first ambient temperature; successively applying a plurality of different drive currents to the first emission LED to produce illumination at different levels of brightness; obtaining wavelength and intensity measurement values for the illumination produced by the first emission LED at each of the different drive currents; measuring a forward voltage developed across the first emission LED by applying a non-operative drive current to the first emission LED before or after each of the different drive currents is applied to the first emission LED; and storing the forward voltage measurements and at least a subset of the wavelength and intensity measurements within a storage medium of the illumination device to characterize the first emission LED at the first ambient temperature. 
With respect to claims 2-11, those claims are allowed by the virtue of their dependency on claim 1. 
With respect to claim 12, the prior art of record does not anticipate nor render obvious, an illumination device, comprising an LED driver and receiver circuit coupled to the plurality of emission LEDs and configured for successively applying a plurality of different 
With respect to claims 13-23, those claims are allowed by the virtue of their dependency on claim 12. 
With respect to claim 24, the prior art of record does not anticipate nor render obvious the method as disclosed in claim 24, wherein the method includes the step of measuring forward voltage developed across the photodetector before or after each photocurrent and calculating a photodetector responsivity value for each of the different drive currents, wherein each photodetector responsivity value is calculated as a ratio of the photocurrent over the intensity measured at each of the different drive currents, characterizing a change in the photodetector responsivity over emitter wavelength and photodetector forward voltage and storing those results. 
With respect to claim 25, this claim is allowed by the virtue of its dependency on claim 24. 
With respect to claims 26, 36 and 46, the prior art of record does not anticipate nor render obvious a method and a device as disclosed in claims 26, 36 and 46, comprising the steps of: successively applying each of a plurality of operative drive currents to the respective LED emitter while maintaining a non-operative drive current to the remaining LED emitters in the plurality of LED emitters; and at each of the plurality of operative drive currents: measuring a plurality of optical output parameters of the respective emitter LED; measuring one or more electrical parameters of the respective emitter LED; measuring one or more electrical parameters of the photodetector, and determining a mathematical relationship that characterizes a responsivity of the photodetector based on the plurality of optical output parameters and the one or more electrical parameters of the respective emitter LED and the one or more photodetector electrical parameters.
With respect to claims 27-35, 37-45 and 47-55, those claims would also be allowable by the virtue of their dependency on claims 26, 36 and 46 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2011/0084701 to Bancken et al 
US Patent No. 7,319,298 to Jungwirh 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/
Primary Examiner, Art Unit 3992



Conferees: 
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992